Citation Nr: 0736158	
Decision Date: 11/16/07    Archive Date: 11/26/07	

DOCKET NO.  05-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Service connection for left hand disability, secondary to 
the residuals of a right hand multangular fracture. 

2.  Entitlement to service connection for bilateral hip 
disability, secondary to the residuals of a fractured left 
femur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1969 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  This decision granted the veteran an 
increased evaluation for the residuals of a left femur 
fracture, but denied service connection for the low back, 
bilateral hips, and left hand, all claimed as secondary to 
other service-connected disability.  The veteran disagreed 
with the denial regarding claimed disability of both hips and 
right hand.  The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  No left hand or wrist disability was identified at any 
time during or for years after service, the veteran is shown 
to have injured his left wrist in a fall on a slippery 
surface years after service in 2000, and the only competent 
clinical opinion on file is against the veteran's claim that 
he has left hand disability secondary to service-connected 
right hand disability.

3.  There is an absence of any competent clinical evidence 
showing that the veteran has any identifiable pathology of 
either hip, X-ray studies of the hips are normal, and the 
only competent clinical opinion on file is against the 
veteran's claim for service connection for bilateral hip 
disability secondary to service-connected residuals of a 
fractured left femur.




CONCLUSION OF LAW

Disability of the right hand and bilateral hips was not 
incurred or aggravated in active military service, and is not 
secondary to other service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in January 2004, 
prior to the issuance of the adverse rating decision now on 
appeal from March 2004.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical records, and private and 
VA treatment records and examinations were already on file.  
Additional private treatment records were collected, and the 
veteran was provided a comprehensive VA examination with 
diagnostic studies and a request for clinical opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The veteran 
submitted several written statements and a statement from his 
spouse in support of his claim.  All known relevant available 
evidence has been collected and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which is shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.303, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of 
another service-connected disease or injury shall also be 
service connected.  Additionally, any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(a)(b).

Analysis:  The veteran filed his claim giving rise to the 
current issues on appeal in October 2003, 30 years after he 
was separated from service.  It is his essential contention 
in written statements that his service-connected right hand 
disability caused him to overuse his left hand for a period 
of years, resulting in left hand disability.  He also argues 
that he has disability of both hips which is attributable to 
the residuals of his left femur fracture during service.  

The veteran fractured his mid-left femur during a motorcycle 
accident during service.  He also fractured the right 
multangular bone in the right hand, which is located 
immediately below the thumb.  VA examination in the month the 
veteran was separated from service in October 1973 included 
X-ray studies of the left femur, which was interpreted as 
showing evidence of an old fracture with internal fixation.  
There had been an intramedullary rod placed, which had 
subsequently been removed.  Even at this time, the fracture 
line was not easy to identify, and was considered healed.  
X-ray study of the right hand revealed irregularity and 
deformity of the greater multangular, probably due to 
previous fracture.  Service connection for the residuals of 
each fracture was granted in October 1973, with 
noncompensable evaluations assigned for each.  

In April 1991, a private physician (Dr. W) wrote that he had 
treated the veteran for injury to his right thumb.  At some 
point, he performed a fusion of the carpometacarpal joint on 
the right thumb.   The doctor wrote that the veteran now 
presented with pain in the left knee, and although there was 
full range of motion, excellent quadriceps strength, and no 
ligamentous laxity, the veteran had pain on use of the knee, 
and he diagnosed patellofemoral symptoms secondary to the old 
femur fracture.

VA X-ray study of the left knee in August 1991 was 
interpreted as revealing very earlier beginning degenerative 
joint disease (arthritis).

In February 1992, Dr. W wrote that the veteran had 
degenerative arthritis of the first carpometacarpal joint of 
the right thumb.

In May 1992, based upon left knee symptoms directly 
attributable to his service-connected residuals of left femur 
fracture, the veteran was granted an increased evaluation for 
the femur fracture residuals from 0 to 10 percent, effective 
from July 1991.

In November 1993, the veteran was provided a VA examination.  
It was noted that he had worked for General Motors Assembly, 
and now General Motors Injection Molding Machine Company.  It 
was reported that the fractured right multangular bone caused 
pain on use of the right hand, so the joint was pinned in 
1988.  The pins were later removed.  Adduction of the right 
thumb was slightly limited, but abduction, flexion, and 
extension were normal.  He had good grip.  Occupational 
therapy revealed grasp on the right was 97 percent, and on 
the left was 150 percent, lateral pinch on the right was 19 
and the left was 21.  X-ray studies of the right hand 
revealed a bony union arthrodesis and there was very minimal 
degenerative joint disease.

A December 2000 private examination record included the 
diagnosis of a left wrist strain secondary to a fall.  X-ray 
studies revealed no evidence of fracture or dislocation.  The 
strain had apparently occurred as a result of a slip and fall 
on a slippery surface.  

In November 2003, the veteran was provided a VA examination 
with review of the claims folder.  The physical examination 
included a discussion of the veteran's history of injury 
during service and treatment thereafter.  X-ray studies of 
both wrists revealed that the left was normal, but the right 
had arthritic changes involving the first carpometacarpal 
articulation.  X-ray studies of both hands were entirely 
normal with exception of the previously noted arthritis in 
the area of the service-connected fracture of the greater 
multangular during service.  X-ray studies of both knees 
revealed mild arthritis of the left knee only.  X-rays of the 
hips failed to reveal any evidence of fracture or 
dislocation, and the joint spaces were well maintained.  The 
interpretation was a normal X-ray of both hips.  There was 
some limitation of motion of both wrists and of both hips.  
Gait and carriage were observed to be normal, and stability 
was noted to be steady except for weakness of the left lower 
leg.  The diagnoses were arthritic changes of the right wrist 
and mild osteoarthritis of the left knee with instability.  
In February 2004, the examining doctor reviewed the veteran's 
claims folder and his earlier report of examination and wrote 
that the veteran's hip complaints were not as likely as not 
due to his service-connected left femur fracture residuals, 
and also concluded that left hand complaints were not due to 
his service-connected right wrist/hand fracture.  

On the basis of this examination, the RO issued a rating 
decision in March 2004 which granted the veteran an increased 
evaluation for his left femur fracture residuals, based 
principally upon increased left knee disability, from 10 to 
20 percent effective from January 2003.  However, the RO 
denied the veteran's claims for service connection for low 
back, bilateral hip, and left hand disability secondary to 
other service-connected injuries.  

Upon careful review of all the competent clinical evidence on 
file, the Board concludes that a preponderance of the 
evidence is against the veteran's claims for service 
connection for left hand disability and bilateral hip 
disability, secondary to his other service-connected 
injuries.  With respect to the veteran's claim regarding his 
left hand, the Board would point out that the veteran 
submitted no competent clinical evidence or opinion 
supporting his contention that he has left hand disability 
that is a result of overuse of that hand attributable to his 
service-connected right hand disability.  Although the 
veteran is certainly competent to provide a description of 
his own physical symptomatology, he is not shown to have the 
requisite medical expertise to provide his own competent 
clinical opinion in support of his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The only competent clinical opinion on file is against the 
veteran's claim that he has left hand disability secondary to 
his service-connected right multangular fracture residuals.  
X-ray studies completed during his most recent examination 
failed to reveal any identifiable abnormality of the left 
hand.  Private medical records on file do show that the 
veteran strained his left wrist in December 2000 from a fall 
on a slippery road surface.  There is no evidence that this 
fall was caused by his service-connected left femur fracture 
residuals with associated left knee symptoms.  Even this 
strained left wrist is not shown to have resulted in any 
permanent identifiable residual.

With respect to the veteran's hips, although both hips were 
shown to have some limitation of motion on subjective testing 
during the most recent November 2003 VA examination, X-ray 
studies completed during that examination were entirely 
normal for each hip without any evidence of fracture, 
dislocation or joint space abnormality.  Indeed, no VA or 
private evidence on file identifies any clinical pathology 
for either hip.  Although the veteran is certainly competent 
to provide a subjective description of his own symptoms, he 
lacks the requisite medical expertise to provide his own 
diagnosis for an actual disability of either or both hips.  
See Espiritu, supra.  

Again, the only competent clinical opinion on file is against 
the veteran's claim that he has a bilateral hip disability 
secondary to his service-connected left femur fracture.  
Indeed, it is clear from a review of the historical record, 
that the veteran's left femur was fractured somewhere in 
approximately the middle of the bone, and this has been 
clinically noted to be the cause of increasing left knee 
symptomatology.  Indeed, the veteran has been granted 
increased evaluations from noncompensable to 10 percent in 
1991 and to 20 percent in 2003 based principally on left knee 
pathology and disability.  However, no pathology of either 
hip has been identified, and it is clear that the left femur 
fracture itself was not at or near the left hip joint.  

In the absence of any objectively identifiable pathology or 
disability of either the left hand, or either of the 
veteran's hips, there can be no finding that disability at 
any of these locations has been increased in severity as a 
result of other service-connected disability based upon an 
aggravation theory in accordance with 38 C.F.R. § 3.310(b).


ORDER

Entitlement to service connection for a left hand disability, 
secondary to the residuals of a right greater multangular 
bone fracture, is denied.

Entitlement to service connection for disability of both 
hips, secondary to a left mid-femur fracture, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


